Citation Nr: 0427072	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  00-22 66A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  The propriety of the initial disability rating for 
migraine headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a fractured left elbow, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1977 to January 
1994.  

This case came before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania, that denied the above claims.  

The issue of entitlement to an increased disability rating 
for residuals of a fractured left elbow is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

The veteran has informally raised the issue of entitlement to 
an increased rating for the scar of the left elbow.  That 
issue is not on appeal, and is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service-connected migraine headaches are 
presently manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSION OF LAW

A rating of 50 percent for migraine headaches is warranted.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, 
Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied this duty by means of letters to the appellant 
from the RO dated in May 2001 and September 2001, as well as 
in the October 2000 statement of the case (SOC) and in the 
supplemental statements of the case (SSOC's) dated in 
September 2001, May 2002, and October 2002.  By means of 
these documents, the appellant was told of the requirements 
of his claim, of the reasons for the denial of his claim, and 
of his and VA's respective duties.  He was also asked to 
provide information or evidence in his possession relevant to 
the claim.

Neither the March 2001 nor the September 2001 letter was 
mailed to the appellant prior to the initial RO adjudication 
of his claim.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional evidence in 
response to the letters that was not fully considered by the 
RO in the subsequent SSOC's.  Therefore, there is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records, private records and VA records.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  The appellant's various communications indicate that 
he has no additional evidence to submit.  Moreover, he 
provided testimony at two hearings, including a Board hearing 
conducted in Washington, D.C., by the undersigned Veterans 
Law Judge in July 2004.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in this claim and the 
reports of the examinations are in the record.  

II. Evaluation of  Migraine Headaches

Service connection for migraine headaches was granted in a 
July 1999 rating decision.  A 30 percent rating was assigned 
and is currently in effect.  The veteran is contesting the 
disability evaluation assigned following the grant of service 
connection.  VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2003).

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003). 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

The appellant's service-connected migraine headache 
disability is evaluated under Diagnostic Code 8100.  Pursuant 
to this code, migraines are rated based on the frequency and 
severity of such attacks as well as any resulting economic 
impairment.  Migraine headaches, with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, warrant a 50 percent 
evaluation, which is the maximum rating assignable under this 
diagnostic code.  With characteristic prostrating attacks 
occurring on the average of once a month over the last 
several months, a 30 percent rating is to be assigned.  38 
C.F.R. Part 4, § 4.124, Diagnostic Code 8100 (2003).

In reviewing the medical evidence, VA treatment reports show 
that the veteran reported that he experienced migraine 
headaches, very frequently, often several times a week.  He 
described his headaches as pain behind his eyes with 
associated nausea, blurred vision, dizziness with light-
headedness and photophobia.  He has submitted work records 
showing that he has been absent seven to eight days per year 
due to the headaches.  He also has to retire to a dark room 
at times when he is at work if he feels the headache coming 
on.  He takes Imtrex for the headaches.  Approximately three 
to four times per year, he must go to the hospital where they 
give him Demerol and let him recline in a dark room for eight 
to 10 hours.  

The veteran submitted a copy of his desk calendar showing 
that he had sick leave on approximately 16 occasions for 
migraine headaches from December 2001 to September 2002.  A 
note from his office shows that he missed approximately 7 
days from July 2000 to June 2001 due to sickness.  

VA treatment records and VA examination reports show 
diagnoses of migraine headaches, with reported frequency 
consistent with that suggested by the veteran and the other 
aforementioned evidence.  

Thus, the veteran reports headaches on virtually weekly even 
daily basis.  There is indication in the VA clinical records, 
the testimony and the job-related evidence that the veteran 
stayed in bed or was otherwise incapacitated for prolonged or 
frequent periods due to his headaches.  There are clinical 
records demonstrating such a degree of treatment, including 
notably treatment records dated in July and August 2001.  The 
veteran's statements and medical reports form a preponderance 
of evidence which demonstrates that his migraine headaches 
most closely approximate the criteria for a 50 percent rating 
and do approximate the very frequent completely prostrating 
and prolonged attacks required for the 50 percent higher 
rating. 38 C.F.R. § 4.7.  An increased evaluation for 
migraine headaches in warranted in this case.  With a 50 
percent rating, he is now in receipt of the maximum rating 
assignable under the applicable diagnostic code.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 § 
3.321(b)(l) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify a11 potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of V A's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation of 50 percent for migraine headaches is 
granted, subject to the laws governing the award of monetary 
funds.  


REMAND

Remand is required in this case to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  The veteran reported during a 
hearing before the undersigned Veterans Law Judge in July 
2004 that he has experienced increased symptoms, which he 
believes are related to his service-connected residuals of 
fracture of the left elbow, since his July 2001 VA 
examination.  Moreover, the veteran testified that he was 
scheduled to undergo surgery on the left elbow one week 
following the hearing.  He reported that his private 
physician, Dr. Razin of Wilmington, Delaware, was going to 
remove some of the scar tissue which had developed as a 
result of the in-service fracture of the left elbow.  As 
there has been an increase in symptomatology alleged, and as 
it has been over three years since his last examination, and 
as there has been a recent surgery on the left elbow 
reportedly related to service-connected disability, the Board 
believes that an additional examination is warranted to help 
ascertain the current manifestations of service-connected 
disability.  

The RO should ask the veteran for a more complete address for 
Dr. Razin as well as any other health care providers as 
necessary and request any available records from these 
providers, as well as any private treatment records.  
Additionally, updated VA treatment records should be 
associated with the claims folder.  

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all 
additional treating providers and especially 
the physician referenced above, Dr. Razin of 
Wilmington, Delaware who was scheduled to 
perform surgery on the veteran in July 2004, 
specify approximate dates of treatment, and 
make arrangement to obtain these records.  

2.  Once the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims file, schedule the 
veteran for an appropriate VA examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests, including x-rays if 
indicated, should be conducted.

Following examination of the veteran, the 
examiner should identify all residuals 
attributable to the veteran's service-
connected residuals of left elbow fracture.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

3.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



